Damron, J. The above claimant is a corporation authorized to do business in this State. During the period from and including May 16, 1945 to and including June 30, 1945 claimant sold and delivered to the Division of Highways, Bureau of Maintenance, District 7, at its instance and request certain oil products in the amount of $25.20; during the period from and including March 22, 1945 to and including June 24, 1945 claimant sold and delivered to the Conservation Department, General Office Division, District 16, at its instance and request certain oil products in the sum of $5.40; on March 9, 1945 claimant sold and delivered to the Department of Public Works and Buildings, Division of Highways, Bureau of Maintenance, District 9, at its instance and request certain oil products in the sum of 50c; on March 12, 1945 claimant sold and delivered to the Department of Public Works and Buildings, Division of Waterways, Bureau of Maintenance, District of Lock-port, at its instance and request certain oil products in the sum of $4.85; on May 19, 1945 claimant sold and delivered to the Department of Mines and Minerals, General Office Division, at its instance and request certain oil products in the sum of 90c, being a total of $36.85 all of which is more particularly described in claimant’s bill of particulars attached to this icomplaint and made a part thereof. The report of the Division of Highways dated July 1, 1946 shows that the dates of purchase, ticket numbers, points of purchase, the names of the State employees by whom the purchases were made and the volumes and costs of materials were checked by said Division and found to be correct. It further shows that appropriations for the purchase of said oil products had been- duly made by the 63rd General Assembly from which these purchases would have been paid in regular (course had the inyoices been presented to the various Departments before the appropriation lapsed. An award is hereby entered in favor of the claimant, Standard Oil Company of Indiana, in the sum of $36.85.